Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 21 July 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 602b (Shown in Fig. 14) and A2 (Shown in Fig. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109207920 A (Foreign Patent Document 8 of the Information Disclosure Statement filed 20 January 2021, hereby referred to as CN ‘920) in view of US 20170278940 A1 (Luo).
Regarding Claim 1, CN ‘920 discloses a mask plate for a display substrate, which comprises a low-density open area (corresponding to the second mask region) and a high-density open area (corresponding to the first mask region) (paragraph 0010 of the English translation). Both the low-density and high-density open areas have a plurality of patterned openings (paragraph 0010 of the English translation). The area of the openings in the low-density region is greater than the area of the openings in the high-density region (i.e. the second region openings are larger than the first region openings) (paragraph 0032 of the English translation, see also Fig. 1 and Fig. 2 in the original publication). The arrangement of the second mask region openings is the same as the arrangement of the first mask region openings (see Fig. 2 of the original publication and paragraph 0021 of the English translation). However, CN ‘920 does not disclose a mask strip comprising a plurality of sub-masks. Luo teaches masks for array substrates. Luo teaches two regions, which are provided with a plurality of patterned sub-masks (paragraph 0022). CN ‘920 and Luo are analogous art because both relate to masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a plurality of sub-masks (acting as a mask strip) as taught by Luo, with the low/high density region design disclosed by CN ‘920 because the low/high density region design improves shape and position control in a display (see CN ‘920, paragraph 0009 and 0043 of the English translation) and the sub-masks helps with missing phenomena during etching processes of substrates (see Luo, paragraph 0005).
Regarding Claims 9-12, CN ‘920 discloses that the low-density region (i.e. the second mask region) has a plurality of recesses located between adjacent second mask openings. The recesses are equal in size to the second mask openings. See Reference Items 100 (recesses) and 13 (second mask openings) in Fig. 2 of the original document. The distance between recesses and openings in the second mask region is equal to the distance between openings in the first mask region (CN ‘920, Fig. 2 of the original publication).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109207920 A (Foreign Patent Document 8 of the Information Disclosure Statement filed 20 January 2021, hereby referred to as CN ‘920) in view of US 20170278940 A1 (Luo) as applied to claim 1 above, and further in view of US 20060043478 A1 (Yamaguchi).
Regarding Claims 4-5, CN ‘920, when modified to include the teachings of Luo, discloses a mask strip according to instant Claim 1. CN ‘920 also discloses that the openings in the low-density region are larger than in the high-density region (paragraph 0032 of the English translation). However, both CN ‘920 and Luo are silent in regards to the second region having a center region and outer region with different opening sizes. Yamaguchi teaches a method for forming a semiconductor device. The method taught by Yamaguchi involved forming a mask on a semiconductor wafer (Yamaguchi, paragraph 0012). The mask taught by Yamaguchi has a center region, an inner periphery region, and an outer periphery region (Yamaguchi, paragraph 0012). Each region of the mask possesses openings (Yamaguchi, paragraph 0012). See Reference Items 71, 72, and 73 in Fig. 8 of Yamaguchi. The opening distance is different in each of the regions (Yamaguchi, paragraph 0051). CN ‘920, Luo, and Yamaguchi are analogous art because each reference pertains to masks and their uses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to have multiple regions with different opening distances, as taught by Yamaguchi, in the low-density region of the mask strip disclosed by CN ‘920 (modified to include the teachings of Luo) because the different sized openings would allow for a gradual change in mechanical properties when going from a high-density region to a low-density region, thus improving the integrity of the entire mask.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109207920 A (Foreign Patent Document 8 of the Information Disclosure Statement filed 20 January 2021, hereby referred to as CN ‘920) in view of US 20170278940 A1 (Luo) as applied to claim 1 above, and further in view of US 20030010749 A1 (Yoshizawa).
Regarding Claims 6-8, CN ‘920 discloses that a compensation groove may be provided at an opening of the low-density region (paragraph 0057 of the English translation), suggesting that an additional region may be positioned adjacent to the low-density region. Yoshizawa teaches a mask for the fabrication of semiconductor devices. The mask of Yoshizawa has a mask pattern region and a non-mask pattern region (paragraph 0042). The non-mask region is backed up by a membrane-supporting layer, which provides sufficient strength to the mask region (Yoshizawa, paragraph 0042). The non-mask region may contain through holes which may be of the same size. See Fig. 5 of Yoshizawa. CN ‘920, Luo, and Yoshizawa are analogous art because each reference pertains to masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a non-mask functional region, as taught by Yoshizawa, at the opening of the low-density region disclosed by CN ‘920 (modified to include the teachings of Luo) because the non-mask functional region can improve the strength of the mask region, even when using thin layers (see Yoshizawa, paragraph 0042).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737     

/PETER L VAJDA/Primary Examiner, Art Unit 1737         

08/12/2022